Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Liang Yan on March 18, 2021.
The application has been amended as follows: 
Claims 4-9 have been cancelled.
The following claims have been amended and should read as follows:
	(Currently amended) A device for a chemical assay or an immunoassay of a test sample comprising two pieces of supporting plates, 
said supporting plates is a paper strip of porous media [[with]] comprising a plurality of extended legs centered around a reagent flow path (7), curved mixer (1) on the reagent flow path before a readout region (9), the readout region (9) preloaded with visualizing reagents for the test sample (9) and its control (8), and a wick head of a relatively large [[in]] size[[,]]; 
and 
on the second piece of said supporting plates are a plurality of absorbent pads, the claimed pads functioning as a reservoir for holding a plurality of assay reagents and the test sample comprising (2), a pad (3) for the test sample and a first reagent, a pad (4) for a second reagent or buffer, a pad (5) for a third reagent of an enzymatic substrate or additional signal amplification, and a (6) of relatively large size, wherein each of said absorbent pads a respective one of the extended legs and the wick head of the paper strip on the first piece of supporting plate; wherein said time delay pad (2) is placed on the [[path]] leg of the third reagent [[(5)]] pad (5) before it merges onto the reagent flow path (7)[[,]] of the first supporting plate, whereby reagent flowing from the first reagent pad (3), the second reagent pad (4), and the third reagent pad (5) are initiated at the same time but arrives sequentially at said readout region (9)
(Canceled).
(Currently amended) The device of claim 1, wherein said curved mixer (1) comprises a U-shaped, 
(Canceled)
(Canceled)
(Canceled) 
(Canceled) 
(Canceled)
(Canceled) 
 (Currently amended) A kit for a point-of-care a chemical assay or an immunoassay of a test sample comprising 
a device comprising two pieces of supporting plates, 
on the first piece of said supporting plates is a paper strip of porous media [[with]] comprising a plurality of extended legs centered around a reagent flow path (7), curved mixer (1) before a readout region (9) preloaded with visualizing reagents for the test sample [[(9)]] and its control [[(8)]], and a head of a relatively large [[in]] size[[,]]; 
and 
on the second piece of said supporting plates are a plurality of absorbent pads, the claimed pads functioning as a reservoir for holding a plurality of assay reagents and the test sample comprising (2), a pad (3) for the test sample and a first reagent, a pad (4) for a second reagent or buffer, a pad (5) for a third reagent of an enzymatic substrate or additional signal amplification, and a (6) of relatively large in size, wherein each of said absorbent pads a respective one of the extended legs and the wick head of the paper strip on the first piece of supporting plate; wherein said time delay pad (2) is placed on the [[path]] leg of the third reagent [[(5)]] pad (5) before it merges onto the reagent flow path (7)[[,]] of the first supporting plate, whereby reagent flowing from the first reagent pad (3), the second reagent pad (4), and the third reagent pad (5) are initiated at the same time but arrives sequentially at said readout region (9) once the two pieces of supporting plates are folded together;
[[d)]] b) a plurality of testing reagents; 
and
      [[f)]] c) a test card that holds components of a) and [[d)]] b).
 
(Currently amended) The kit of claim 10, wherein said curved mixer (1) operably positioned before the readout region of the test sample comprises a U-shaped, 
 (Original) The kit of claim 10, wherein said testing reagents comprise: 
a first testing reagent for sample binding and signal amplification; 
a second testing reagent of a washing solution; and 
a third testing reagent of an enzymatic substrate or additional signal amplification. 
(Original) The kit of claim 12, wherein said first testing reagent for sample binding and signal amplification are selected from the group consisting of silver nanoparticles, gold nanoparticles, polystyrene microbeads, and latex microbeads, with or without a detection analyte attached.
(Original) The kit of claim 13, wherein said first testing reagent is coated with an enzyme selected from the group consisting of horseradish peroxidase, alkaline phosphatase, glucose oxidase, and beta-galactosidase.
(Original) The kit of claim 12, wherein said first testing reagent comprises a detection analyte selected from the group consisting of streptavidin, antibody, antigen, or a nucleic acid sequence, and an enzyme.
(Original) The kit of claim 12, wherein said first testing reagent is solid or lyophilized, and rehydrated upon use. 
(Original) The kit of claim 12, wherein said first testing reagent for sample binding and signal amplification is supplied as separate wet reagents.
(Original) The kit of claim 12, wherein said third testing reagent of an enzymatic substrate for horseradish peroxidase-based detection is selected from the group consisting of 3,3',5,5'-tetramethylbenzidine, o
(Original) The kit of claim 12, wherein said third testing reagent for additional signal amplification comprises a silver salt, an initiator, or a fixer.
(Previously presented) The kit of claim 10 wherein said paper stripe is nitrocellulose treated with a blocking reagent.
(Original) The kit of claim 20 wherein said blocking reagent comprises serum albumin, polyvinyl pyrrolidone, polysorbates, and sugar.
(Previously presented) The kit of claim 10 wherein said absorbent pads are an absorbent material selected from the group consisting of glass fiber, bound glass fiber, cellulose, and derivatives thereof.
(Original) The kit of claim 22, wherein said absorbent material are treated with a blocking reagent comprising serum albumin, polyvinyl pyrrolidone, polysorbates, and sugar.
(Canceled). 
(Previously presented) The kit of claim 10 further comprising a non-adhesive film (10) positioned between the folded absorbent pads and said paper stripe and is then removed in order to bring said absorbent pads in contact with said paper stripe and activate simultaneous flow of reagents.
(Currently amended) The kit of claim 10, wherein said test card has one or more access holes through which liquid reagents are added to the absorbent
(Original) The kit of claim 10 wherein enzymatic amplification yields signal enhancement comprising a visible, fluorescent, chemiluminescent, magnetic, or electrochemical signal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As persuasively argued on pages 11-16 of the arguments filed 02/09/2021, Ramachandran et al. fails to teach the claimed inventions. While the prior art reference incorporates multiple inlets initiated by folding-contact of wetted pads that connect to a main channel for sequential delivery of fluids, the reference fails to teach the presence of a curved mixer and time delay pad wherein said time delay pad is placed on the leg of the third reagent pad before it merges onto the reagent flow path of the first supporting plate, whereby reagent flowing from the first reagent pad, the second reagent pad, and the third reagent pad are initiated at the same time but arrives sequentially at said readout region once the two pieces of supporting plates are folded together. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA M GIERE/Primary Examiner, Art Unit 1641